In re: Walter LaFleur applying for writs of certiorari, prohibition, mandamus and habeas corpus.
Application denied. The showing made does not warrant the exercise of either our original or supervisory jurisdiction.
BARHAM, J.,
is of the opinion that the-application shows on its face a right to relief. He complains of lack of counsel at the time he entered two pleas of guilty and under which he received concurrent 3 year sentences. The minutes do not show that counsel was afforded relator or waived by him. Relator has been denied a transcript *767of'the evidentiary hearing below. No showing is' made in the record before" us that relator had counsel or waived counsel. We ■should review the evidentiary hearing evidence or grant the relief prayed for. I respectfully dissent from the majority disposition of the application. See dissents in State ex rel. Griffin, Walker and Williams v. Henderson, Nos. 51,757, 51,735 and 51,-741 our docket, 259 La. 731, 712, 722, 252 So.2d 445, 438, 442.